DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of U.S. Patent No. 11,039 018. Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all the elements of the application claims 1-20 are to be found in patent claims 1-20(as the application claim 1-20  fully encompasses patent claim 1-20).  The difference between the application claim 1-20 and the patent claim 1-20   lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1-20  of the patent is in effect a “species” of the “generic” invention of the application claim 1-20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1-20  is anticipated by claim 1-20  of the patent, it is not patentably distinct from claim 1-20  of the patent.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chai US Patent Pub. No.: 2020/0100075.
 	Consider Claims 1, 11(e.g., for the corresponding Apparatus as applied to the method see at least figures 1 and 11-14) and 20 (e.g., for the corresponding system as applied to the method see at least figures 1 and 11-14) Chai teaches receiving, by a charging function (CHF) from a policy control function (PCP), a first request for charging policy information for a packet data unit (PDU) session of a wireless device (e.g., this is met at least by “when a PCF establishes a PDU session, the charging server receives a charging policy sent by the PCF…” as noted with respect to 0036); determining, by the CHF, the charging policy information for the PDU session of the wireless device, wherein the charging policy information indicates a charging method comprising one or more of: online charging; offline charging; and converged charging (e.g., as noted with respect to at least 0036-0037-“…the charging server determines, according to the charging policy, that the charging type of the first data flow is online charging and the charging type of the second data flow is offline charging”); sending, by the CHF to the PCF, a message comprising the charging policy informatione.g., see at least 0036-0037 – “…when receiving the first message sent by the SMF, the charging server requests a charging policy corresponding to a PDU session from a PCF”)receiving, by the CHF from a session management function (SMF), a second request to establish a charging session, wherein the second request comprises the charging method; and sending, by the CHF to the SMF, a confirmation for the charging method(e.g., 0035 – “the charging server receives an online-offline convergent charging session request sent by the SMF, to establish the online-offline convergent charging session, or the charging server receives the first message including an online-offline convergent charging session establishment request, to establish the online-offline convergent charging session”. see also at least 0036-0037 – “the charging server determines, according to the charging policy, that the charging type of the first data flow is online charging and the charging type of the second data flow is offline charging” . – the Applicant is invited to carefully inspect figure 2-9 with respect to the original description – the confirmation is met by the response –“When the first message includes the first online charging request of the first data flow, the second message includes response information of the first online charging request. When the first message includes the first offline charging request of the second data flow, the second message includes response information of the first offline charging request. When the first message includes the first online charging request of the first data flow and the first offline charging request of the second data flow, the second message includes response information of the first online charging request and response information of the first offline charging request”. - 0088 ).
 	Consider claims 2 and 12, Chai teaches wherein the first request comprises at least one of: an identifier of the wireless device; a UE IP address; or an identifier of the PDU session  (e.g., 0144 – teaches that the terminal and the corresponding PDU session can be identified based on information that is stored at the SMF. 0172 further teaches -  “…the flow information may be a flow identifier or a flow feature (such as a quintuple a source internet protocol (IP) address, a source port, a destination IP address, a destination port, and a transport layer protocol). If the SMF has a correspondence between a flow identifier and a flow feature, the SMF delivers the flow identifier, otherwise, delivers a specific flow feature”).
 	Consider claims 3 and 13, Chai teaches the claimed invention further comprising receiving, by the CHF from the PCF, the first request via a network function (as best understood by the Examiner and based on the Applicant’s original disclosure this is interpreted as being received from within a network such as the network of figure 1 and within the context as cited above – 0036-0037 ).
 	Consider claims 4 and 14, Chai teaches wherein the determining is based on at least one of: an identifier of the wireless device; a type of PDU session; an access type; a radio access technology (RAT) type; a public land mobile network (PLMN) identifier; an application identifier; a data network name (DNN); a single network slice selection assistance information (S-NSSAI); the identifier of the PDU session; or user location information(e.g., 0144 – teaches that the terminal and the corresponding PDU session can be identified based on information that is stored at the SMF. 0172 further teaches -  “…the flow information may be a flow identifier or a flow feature (such as a quintuple a source internet protocol (IP) address, a source port, a destination IP address, a destination port, and a transport layer protocol). If the SMF has a correspondence between a flow identifier and a flow feature, the SMF delivers the flow identifier, otherwise, delivers a specific flow feature”).
 	Consider claims 5 and 15, Chai teaches wherein the charging policy information further comprises a charging rate applied to the PDU session (i.e., this is met based on e.g., the rating group – see at least examples 1 and 2 and table 1 within the context).
 	Consider claims 6 and 16, Chai teaches wherein the second request comprises the charging rate (e.g., rating group - i.e., this is met based on e.g., the rating group – see at least examples 1 and 2 and table 1 within the context).
 	Consider claims 7 and 17, Chai teaches wherein the charging policy information further comprises an address of the CHF applied to the PDU session(0172 further teaches -  “…the flow information may be a flow identifier or a flow feature (such as a quintuple a source internet protocol (IP) address, a source port, a destination IP address, a destination port, and a transport layer protocol). If the SMF has a correspondence between a flow identifier and a flow feature, the SMF delivers the flow identifier, otherwise, delivers a specific flow feature”.
 	Consider claims 8, Chai teaches wherein the second request comprises the address of the CHF (0172 further teaches -  “…the flow information may be a flow identifier or a flow feature (such as a quintuple a source internet protocol (IP) address, a source port, a destination IP address, a destination port, and a transport layer protocol). If the SMF has a correspondence between a flow identifier and a flow feature, the SMF delivers the flow identifier, otherwise, delivers a specific flow feature”.
 	Consider claims 9 and 18, Chai teaches wherein the second request further comprises a requested charging method indication, wherein the requested charging method indication comprises at least one of: an information element indicating a requested online charging; an information element indicating a requested offline charging; or an information element indicating a requested converged charging (e.g., see at least the abstract and 0036-0037).
 	Consider claims 10 and 19, Chai teaches sending, by CHF to the SMF, a charging data response message comprising an accepted charging method indication, wherein the accepted charging method indication comprises at least one of: an information element indicating an accepted online charging; an information element indicating an accepted offline charging; or an information element indicating an accepted converged charging(e.g., see at least 0036-0037 – “the charging server determines, according to the charging policy, that the charging type of the first data flow is online charging and the charging type of the second data flow is offline charging” . – the Applicant is invited to carefully inspect figure 2-9 with respect to the original description – the confirmation is met by the response –“When the first message includes the first online charging request of the first data flow, the second message includes response information of the first online charging request. When the first message includes the first offline charging request of the second data flow, the second message includes response information of the first offline charging request. When the first message includes the first online charging request of the first data flow and the first offline charging request of the second data flow, the second message includes response information of the first online charging request and response information of the first offline charging request”. - 0088 ). Also e.g., 0035 – “the charging server receives an online-offline convergent charging session request sent by the SMF, to establish the online-offline convergent charging session, or the charging server receives the first message including an online-offline convergent charging session establishment request, to establish the online-offline convergent charging session”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TERRELL SHEDRICK whose telephone number is (571)272-8621. The examiner can normally be reached 8A-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester G Kincaid can be reached on 571 272 7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES T SHEDRICK/Primary Examiner, Art Unit 2646